ORDER

PER CURIAM.
AND NOW, this 3rd day of March, 2006, upon consideration of the Certifícate of Admission of Disability by Attorney that the respondent is suffering from a disabling condition which makes it impossible for him to prepare an adequate defense to disciplinary charges brought against him in connection with Disciplinary Board File No. C2-05-328, it is hereby
ORDERED that Alfred J. Tagliaferri is immediately transferred to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further Order of the Court, and he shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent shall meanwhile be held in abeyance, except for the perpetuation of testimony.
Madame Justice BALDWIN did not participate in this matter.